Nichols, Judge,
concurring:
I join in the judgment and in Judge Kunzig’s persuasive opinion, though I was originally of another view. However, I do not believe, and do not understand the opinion to say, that covenants in leases to deliver the leased premises to the lessor in good condition at the end of the lease period, reasonable wear and tear excepted, are always and invariably nullities if the property had no fair market value at the beginning of the lease and at the end. If this were true, it would have consequences the court might not desire. There is, undoubtedly, at the present time, a great deal of "improved” urban real estate, that would be found on an unbiased appraisal to lack any fair market value. Owners may have reasons for wishing to preserve their property, perhaps a hope for better times, perhaps other considerations. They may want to have the property in possession of a responsible tenant rather than vacant and more fully exposed to vandalism, which even occupancy, in 'our state of urban decadence, no longer entirely guards against. In view of the decision we are making, the question might arise, how are they to require the lessee actually to keep the premises in good physical repair, market value consideration aside? Obviously they could spell it out. Should they fail to do so, such covenants might be implied from the attendant circumstances. Words in leases, as in other contracts, cannot always be given the same unvarying meaning.
If it appeared, for example, that the property was historic and destined, eventually, to become part of a restored historic section, as in Alexandria, Virginia, the parties might have so plainly covenanted with that consideration in their minds, that the conventional restoration language would have a different meaning.
While it was virtually impossible to show here, that the property had any fair market value at the beginning of the lease, the parties originally contracted with reference to an appraisal that indicated it did. This may have been, as the trial judge intimates, little better than an- agreed fiction, *529but still it rebuts the idea one might otherwise entertain, that they contracted with a purpose to disregard market value considerations in their relations as landlord and tenant. In such circumstances it would be absurd to mulct the Government for not effecting repairs that would have been useless so far as their effect on market value was concerned. The trial judge’s decision would have presented the hospital trustees with a mere windfall, where it looks as if they were fortunate indeed to derive the income they did from such worthless property, before the instant claim arose.
CONCLUSION OF LAW
Upon the foregoing opinion, and the findings of fact of the trial judge as modified, which are hereby adopted but not printed, the court concludes that plaintiff is not entitled to recover any damages. The court also concludes that defendant’s two counterclaims, and plaintiffs belated claim must fail. The petition and the counterclaims are dismissed.